DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An Xibin CN106091065A.
Regarding claim 1, An Xibin CN106091065A discloses a range hood, comprising: 
a housing, having a top opening and a bottom opening opposite to each other (Fig. 1, box 15); 
a cover, disposed in the housing and adjacent to the bottom opening of the housing, wherein the cover has an air inlet facing the bottom opening (casing 8); 
an exhaust pipe, disposed in the housing and located between the top opening of the housing and the cover, wherein the exhaust pipe has an air outlet adjacent to the top opening, and the exhaust pipe and the cover communicate with each other (17); and 
at least two vacuum fans, disposed in the cover and located between the air inlet and the exhaust pipe, wherein each of the at least two vacuum fans has an air flow inlet adjacent to the air inlet and an air flow outlet adjacent to the exhaust pipe (fans 3 and 5), and 
an area of the air inlet of the cover is greater than or equal to an area of the air flow inlets of the at least two vacuum fans (seen in Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over An Xibin CN106091065A.
Regarding claim 12, An Xibin teaches the range hood according to claim 1, wherein the at least two vacuum fans comprise a first vacuum fan and a second vacuum fan (fans 3 and 5), the exhaust pipe comprises a first sub pipe and a second sub pipe (two sub pipes 18), the first sub pipe has a first extending portion, the second sub pipe has a second extending portion, the first extending portion communicates with the air flow outlet of the first vacuum fan, the second extending portion communicates with the air flow outlet of the second vacuum fan (Fig. 1). 
	An Xibin does not expressly disclose a cross-sectional area of the first extending portion is less than or equal to an area of the air flow inlet of the first vacuum fan, and a cross-sectional area of the second extending portion is less than or equal to an area of the air flow inlet of the second vacuum fan.
Fluid flow through a restriction or expansion is a well understood phenomenon in physics.  General knowledge of one of ordinary skill in the art, having studied at least undergraduate level fluid dynamics would teach that a change in the cross sectional area of the fluid flow path will necessitate either a change in pressure/velocity or a change in mass flow rate of the fluid flow.  In other words flow through a reduction in cross sectional area would mandate an increase in velocity, decrease in pressure, decrease density, and/or increase in temperature.   

    PNG
    media_image1.png
    257
    668
    media_image1.png
    Greyscale

Thus, these cross section areas are results effective variables.   In the present case, applicant claims a broad open ended range of area ratios. 
It would have been obvious to one of ordinary skill in the art to modify the prior art device such that the areas fell within the broadly claimed range since doing so is a mere change in size of the prior art device, amounts to routine optimization of results effective variables with the known results discussed above. 

Regarding claim 13, the modified An Xibin teaches the range hood according to claim 12, wherein the first sub pipe has a first joining portion connected with the first extending portion, the second sub pipe has a second joining portion connected with the second extending portion, the first joining portion is connected with the second joining portion, the first joining portion has a first opening adjacent to the air outlet, the second joining portion has a second opening adjacent to the air outlet, and the first opening, the second opening and the air outlet communicate with each other (seen in Fig. 1, pipes 18 join to pipe 18).
Regarding claim 14, the modified An Xibin teaches the range hood according to claim 13, wherein the first extending portion extends from the first vacuum fan toward the first joining portion so as to have a first extending length, the second extending portion extends from the second vacuum fan toward the second joining portion so as to have a second extending length (Fig. 1).

Regarding claim 15, An Xibin does not expressly disclose the range hood according to claim 13, wherein an area of the air outlet is D, an area of the first opening of the first joining portion is Dl, an area of the second opening of the second joining portion is D2, and D1+D2 is greater than or equal to D.
Fluid flow through a restriction or expansion is a well understood phenomenon in physics.  General knowledge of one of ordinary skill in the art, having studied at least undergraduate level fluid dynamics would teach that a change in the cross sectional area of the fluid flow path will necessitate either a change in pressure/velocity or a change in mass flow rate of the fluid flow.  In other words flow through a reduction in cross sectional area would mandate an increase in velocity, decrease in pressure, decrease density, and/or increase in temperature.   

Thus, these cross section areas are results effective variables.   In the present case, applicant claims a broad open ended range of area ratios. 
It would have been obvious to one of ordinary skill in the art to modify the prior art device such that the areas fell within the broadly claimed range since doing so is a mere change in size of the prior art device, amounts to routine optimization of results effective variables with the known results discussed above. 
Regarding claim 16, the modified An Xibin teaches the range hood according to claim 13, wherein an angle is formed between an end of the first extending portion and an end of the second extending portion, and the angle is an acute angle (Fig. 1).

Claims 2-9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over An Xibin CN106091065A in view of Glassman US4944285
Regarding claim 2, An Xibin does not expressly disclose the range hood according to claim 1, further comprising at least one baffle disposed between the at least two vacuum fans and the bottom opening of the housing, wherein the least one baffle is inclined with respect to a plane formed by the air inlet of the cover so as to form an angle with respect to the plane.
Glassman US4944285 teaches an exhaust hood comprising at least one baffle disposed between an exhaust fan and the bottom opening of the housing wherein wherein the least one baffle is inclined with respect to a plane formed by the air inlet of the cover so as to form an angle with respect to the plane (baffles 36, Fig. 1).  Glassman teaches that the baffles in conjunction with an intake system creates an increased suction effect for exhausting smoke, vapors and the like thereby providing a more efficient exhaust system (Col. 1 Ln. 55-Col.. 2 Ln. 14). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art exhaust hood with baffles and an intake system as taught by Glassman since doing so is a known technique for improving exhaust hoods with the known predictable result of increasing suction and improving efficiency.   
Regarding claim 3, the previously combined references do not expressly disclose the range hood according to claim 2, wherein the angle between the at least one baffle and the plane is greater than or equal to 0.1 degrees and less than or equal to 10 degrees.
	Glassman US4944285 teaches: “The adjustable baffles 36 can be set at whatever angle results in the optimum flow pattern for each exhaust hood installation. By swinging the baffles 36 upwardly, more air and vapors are induced into the hood from the areas in the vicinity of the opposite sides of the oven 10. If there is a need for lesser exhaust volume, the baffles can be adjusted downwardly.” (Col. 4 Ln. 46-55).  Thus, it is established that the angle of the baffles is a results effective variable. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the baffles of the combined reference to be within the claimed range since 

Regarding claim 4, An Xibin in view of Glassman teaches the range hood according to claim 2, wherein the cover further has an inner wall surface, an edge of the inner wall surface surrounds to form the air inlet of the cover, and a gap is formed between the at least one baffle and the edge of the inner wall surface of the cover (Glassman, Fig. 1, gap corresponding to through 28).
Regarding claim 5, An Xibin in view of Glassman does not expressly disclose the range hood according to claim 2, wherein an area of the air inlet of the cover is A, an area of the air flow inlets of the at least two vacuum fans is B, an area of the baffle is C, and A-C is greater than or equal to B.
Fluid flow through a restriction or expansion is a well understood phenomenon in physics.  General knowledge of one of ordinary skill in the art, having studied at least undergraduate level fluid dynamics would teach that a change in the cross sectional area of the fluid flow path will necessitate either a change in pressure/velocity or a change in mass flow rate of the fluid flow.  In other words flow through a reduction in cross sectional area would mandate an increase in velocity, decrease in pressure, decrease density, and/or increase in temperature.   
Thus, these cross section areas are results effective variables.  MPEP 2144.05 II. In the present case, applicant claims a broad open ended range of area ratios. 
It would have been obvious to one of ordinary skill in the art to modify the prior art device such that the areas fell within the broadly claimed range since doing so is a mere change in size of the prior art device, amounts to routine optimization of results effective variables with the known results discussed above. 
Regarding claim 6, An Xibin in view of Glassman teaches the range hood according to claim 2, wherein a number of the at least one baffle is plural, the at least one baffle comprises a first baffle and a second 
Regarding claim 7, An Xibin in view of Glassman teaches the range hood according to claim 6, wherein a first projection area of the first baffle on the plane and a second projection area of the second baffle on the plane do not overlap each other (Glassman Fig. 1, the baffles do not overlap).
Regarding claim 8, An Xibin in view of Glassman does not expressly disclose the range hood according to claim 6, wherein a gap is formed between the first baffle and the second baffle, and the gap is greater than or equal to 2 cm and less than or equal to 10 cm.
	The difference between the claimed subject matter and the prior art amounts to a mere change in size or dimensions of the prior art device.   The limitation would be met by merely scaling the overall size of the prior art device.   As of this office action there is insufficient evidence that such a scaling of the size of the device would result in patentable significance. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior are device such that it was sized to meet the claimed limitation since doing so would result in different scale but would not perform differently. MPEP 2144.04 IV
Regarding claim 9, An Xibin in view of Glassman does not expressly disclose the range hood according to claim 6, wherein an area of the air inlet of the cover is A', an area of the air flow inlet of the first vacuum fan is B1, an area of the air flow inlet of the second vacuum fan is B2, an area of the first baffle is Cl, an area of the second baffle is C2, and A'-(C1+C2) is greater than or equal to B1+B2.
Fluid flow through a restriction or expansion is a well understood phenomenon in physics.  General knowledge of one of ordinary skill in the art, having studied at least undergraduate level fluid 
Thus, these cross section areas are results effective variables.   In the present case, applicant claims a broad open ended range of area ratios. 
It would have been obvious to one of ordinary skill in the art to modify the prior art device such that the areas fell within the broadly claimed range since doing so is a mere change in size of the prior art device, amounts to routine optimization of results effective variables with the known results discussed above. 

Regarding claim 17, An Xibin does not expressly disclose the range hood according to claim 1, further comprising at least one blower fan disposed between the housing and the cover, wherein the blower fan has a gas outlet adjacent to the bottom opening of the housing and a gas inlet away from the bottom opening of the housing.
Glassman US4944285 teaches an exhaust hood comprising at least blower fan disposed above the cover wherein the blower fan has a gas outlet adjacent to the bottom opening of the housing and a gas inlet away from the bottom opening of the housing (Fig. 1, intake fans 34).  Glassman teaches that such an intake system creates an increased suction effect for exhausting smoke, vapors and the like thereby providing a more efficient exhaust system (Col. 1 Ln. 55-Col.. 2 Ln. 14). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art exhaust hood an intake system as taught by Glassman since doing so is a known technique for improving exhaust hoods with the known predictable result of increasing suction and improving efficiency.   
Regarding claim 18, the modified An Xibin does not expressly disclose the range hood according to claim 17, wherein an air volume outputted from the gas outlet of the blower fan within a time period is less than an air volume inputted from the air flow inlet of the vacuum fan within the time period 
Glassman US4944285 teaches carefully controlling the air through the intake system such as to make up for or nearly make up for the air that is exhausted from within the room by the exhaust side of the system thereby avoiding added load to the air conditioning system of the building (Col. 2 Ln. 9-14; Col. 4 Ln. 36-45).  Glassman recognizes a problem with excess intake air adding load to the HVAC system of the building and teaches two embodiments a first which matches the exhausted volume and a second which is less than the exhausted volume which resolve this problem. 
Thus, it would have been obvious to one of ordinary skill in the art to try the second embodiment taught by Glassman since doing amounts to a merely selecting from a finite number of identified predictable solutions to an art recognized problem with a reasonable expectation of success. 

Claims 10, 11 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over An Xibin CN106091065A in view of Glassman US4944285 and in view of Livchak US20130149949.
Regarding claim 10, the modified An Xibin does not expressly disclose the range hood according to claim 2, wherein a number of the at least one baffle is plural, the at least one baffle comprises a first baffle, a second baffle and a third baffle, wherein the first baffle, the second baffle and the third baffle are disposed adjacent to one another, wherein a first projection area of the first baffle on the plane, a second projection area of the second baffle on the plane and a third projection area of the third baffle on the plane do not overlap each other.
	Glassman teaches two baffles on opposing sides and wherein the baffles do not overlap eachother (Fig. 1, baffles 36).
Livchak US20130149949 teaches and exhaust hood with intake air jets wherein the exhaust hood is modified to various configurations such as a backshelf hood, canopy hood, or island hood, (¶21-¶30, Fig. 6-12).  Livchak accommodates these configurations by providing intake jets on each of the relevant sides of the device (Fig. 6-12) teaching jets on multiple sides of the hood opening so as to surround the opening (claim 15).  Livchak recognizes that with open or island type cooking devices unpredictable cross drafts can shift the exhaust plume sideways causing part of it to leave the suction zone of the hood allowing fumes to escape (¶5).  Livchak solves this problem by providing intake jets on effected open sides of the device (claim 15).   
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with baffles and intakes (as taught by Glassman) on three sides of the device since doing so would accommodate an exhaust hood with three open sides by overcoming the problem of cross drafts and preventing the escape of fumes.   
Regarding claim 11, 
11. The range hood according to claim 2, wherein a number of the at least one baffle is plural, the at least one baffle comprises a first baffle, a second baffle, a third baffle and a fourth baffle, wherein the first baffle, the second baffle, the third baffle and the fourth baffle are arranged as an array, wherein a first projection area of the first baffle on the plane, a second projection area of the second baffle on the plane, a third projection area of the third baffle on the plane and a fourth projection area of the fourth baffle on the plane do not overlap each other.
Glassman teaches two baffles on opposing sides and wherein the baffles do not overlap eachother (Fig. 1, baffles 36).
	Livchak US20130149949 teaches and exhaust hood with intake air jets wherein the exhaust hood is modified to various configurations such as a backshelf hood, canopy hood, or island hood, (¶21-¶30, Fig. 6-12).  Livchak accommodates these configurations by providing intake jets on each of the 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with baffles and intakes (as taught by Glassman) on four sides of the device since doing so would accommodate an exhaust hood with four open sides by overcoming the problem of cross drafts and preventing the escape of fumes.   

Regarding claim 19, the previously combined references teach the range hood according to claim 17, wherein the housing further has a plurality of side edges (An Xibin Fig. 1), the side edges surround to form the bottom opening, the blower fan is disposed on one of the side edges (Glassman Fig. 1), the gas outlet of the blower fan extends along one of the side edges so as to have an extending length (Glassman, Fig. 1), 
However, the previously combined reference do not expressly disclose the extending length is greater than or equal to 70% and less than 100% of a length of one of the side edges.
The difference between the claimed subject matter and the prior art amounts to a mere change in size of the blower outlet.  
Livchak US20130149949 teaches and exhaust hood with blower air jets wherein the exhaust hood is modified to various configurations such as a backshelf hood, canopy hood, or island hood, (¶21-¶30, Fig. 6-12) wherein the blower air jets extend length greater than or equal to 70% and less than 100% of a length of one of the side edges (Fig. 12).  Livchak teaches that such arrangement prevents end effects problems (¶62)


Regarding claim 20, the previously combined reference do not expressly teach the range hood according to claim 19, wherein the side edges comprise a first side edge, a second side edge, a third side edge and a fourth side edge, 
the first side edge is opposite to the second side edge, the third side edge is opposite to the fourth side edge, 
the third side is adjacent to the first side edge and the second side edge, the fourth side edge is adjacent to the first side edge and the second side edge, 
a number of the at least one blower fan is plural, the at least one blower fan comprises a first blower fan, a second blower fan and a third blower fan, the first blower fan is disposed on the first side edge, the second blower fan is disposed on the second side edge, and the third blower fan is disposed on the third side edge.
Livchak US20130149949 teaches and exhaust hood with four sides and intake air jets wherein the exhaust hood is modified to various configurations such as a backshelf hood, canopy hood, or island hood, (¶21-¶30, Fig. 6-12).  Livchak accommodates these configurations by providing intake jets on each of the relevant sides of the device (Fig. 6-12) teaching jets on multiple sides of the hood opening so as to surround the opening (claim 15).  Livchak recognizes that with open or island type cooking devices unpredictable cross drafts can shift the exhaust plume sideways causing part of it to leave the suction zone of the hood allowing fumes to escape (¶5).  Livchak solves this problem by providing intake jets on effected open sides of the device (claim 15).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AVINASH A SAVANI/               Primary Examiner, Art Unit 3762